Worden, J.
This was a prosecution against the appellee,, originating before a justice of the peace, for being found in a state of intoxication, in violation of the ninth section of the act to regulate the sale of intoxicating liquors, etc., approved February 27th, 1873 (Acts 1873, p. 151). On appeal of the cause to the circuit court, the affidavit was quashed, and the State excepted.
The question presented relates alone to the validity of the section of the statute above mentioned. It provides, that "it shall be unlawful for any person to get intoxicated. A person found in a state of intoxication shall upon conviction thereof, be fined in the sum of five dollars,” etc.
The title of the act is as follows:
“ An act to regulate the sale of intoxicating liquors, to-provide against evils resulting from any sale thereof, to furnish remedies for damages suffered by any person in consequence of such sale, prescribing penalties, to repeal all laws contravening the provisions of this act, and declaring an emergency.”
Section 19 of article 4 of the constitution is as follows:
“Every act shall embrace but one subject and matters properly connected therewith; which subject -shall be expressed in the title. But if any subject shall be embraced in an act, which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be expressed in the title.”
The question arises, whether the matter embraced in the section of the statute quoted is expressed in the title of the act, or is properly connected with the subject expressed. This leads to the inquiry, what is the subject expressed in the title ? It is quite clear that the subject is the sale of intoxicating liquors. If the act bore a more general title, indicating that the subject was intoxicating liquors in the abstract, such as “an act concerning intoxicating liquors,” no reason is perceived why legislation inhibiting the excessive use of them might not be within the title. If it could *152be deduced from what is set forth in the title that the subject of the act was intoxicating liquors, the case would be much like those of Bright v. McCullough, 27 Ind. 223, and Shoemaker v. Smith, 37 Ind. 122.
But it is impossible to deduce from the title the general subject of intoxicating liquors. The entire title points to the sale of intoxicating liquors, and nothing else, as the subject of the act. It is clear, therefore, that the intemperate use of such liquors is a matter not expressed in the title. This may be illustrated. Suppose that, under the same title, an act had been passed entirely prohibiting the manufacture of intoxicating liquors within the limits of the State. The subject of the act, as expressed in the, title, would be the sale of intoxicating liquors, while the enactment itself would prohibit their manufacture. It would scarcely be claimed, in such case, that the enactment would be within the title. No one would look for such legislation under such a title. There seems to be no material difference in principle between the case supposed and the one before us.
Again, suppose that there was no other provision in the act than that contained in the ninth section. We should then have an enactment making it an offence to be found intoxicated, under a title specifying as the subject thereof the sale of intoxicating liquors. If the section could not thus stand alone, under the title it must fall; for it derives no support from the other enactments. They cannot bring it within the title of the act.
We have thus far been considering whether the matter of the section is expressed in the title of the act. We are clearly of the opinion that it is not. It remains to inquire whether it is properly connected with the subject expressed. It may here be observed that wherever there is doubt on this subject, the doubt should be thrown in favor of the action of the co-ordinate department of the government, and the law should be sustained. But, on the other hand, when it plainly appears to the judicial mind that the matter of an enactment is neither embraced in, nor properly connected *153■with, the subject expressed in the title, it becomes an imper•ative judicial duty to hold the'enactment void.
On the point now under consideration, we have no doubt. Under a title which indicates legislation only on the subject of the sale of intoxicating liquors, is found a provision in relation to their consumption, making it a penal offence to be found in a state of intoxication. It will be observed, that under the enactment no sale of liquors, either in accordance with, or in contravention of, the other provisions of the act, constitutes any ingredient or condition of the offence. The manufacturer or other person, who is found intoxicated upon liquor which has never been made the subject of sale, is .guilty of an infraction of the law equally with him who is found intoxicated upon liquor which has been made the subject of sale under the law. In short, under a title professedly on the subject of the sale of intoxicating liquors merely, the legislature have attempted, without reference to •any sale, to make simple drunkenness a crime.
Admitting that intoxication is so connected with the sale of intoxicating liquor, that, under a title to provide against evils resulting from any sale of such liquor, drunkenness might be declared to be a crime, it does not follow that the section under consideration is properly connected with the subject expressed in the title of this act. The evil provided against by the section is intoxication generally, without regard to the manner of acquiring the liquor by which it is produced, whilst the title includes only such evils as result from sales. The title does not include or indicate any legislation not connected with the sale or disposition of intoxicating liquor. No enactment, therefore, under the title declaring intoxication to be a crime can be valid, except upon the theory that it results from a sale of such liquor, which must appear in the enactment.
It seems to us, therefore, that the matter of the section is not only not properly connected, with the subject expressed in the title, but is entirely foreign to it. There are several -cases in our reports that illustrate this branch of the question, *154and sustain the view which we take of it. The following may be referred to, without occupying space for details:. The State v. Wilson, 7 Ind. 516; Foley v. The State, 9 Ind. 363; Gillespie v. The State, 9 Ind. 380; Mewherter v. Price, 11 Ind. 199; The State v. Bowers, 14 Ind. 195; Igoe v. The State, 14 Ind. 239; Spaugh v. Huffer, 14 Ind. 305; Grubbs v. The State, 24 Ind. 295.
The case that comes nearest to the support of the section under consideration is that of The State v. Adamson, 14 Ind. 296, where it was held, that under the title, “ an act to regulate and license the sale of ápirituous,” etc., “liquors,”etc., a provision punishing the giving away, etc., was properly connected with the subject expressed in the title. There it: was made an offence to sell, barter, or give away any intoxicating liquor to a minor. Although the word “sale” only was mentioned in the title, it was held, that giving away was properly connected with the subject expressed. The court say : “ When we consider the object for which such a law was passed, viz., to prevent abuses that might flow from the-unrestrained disposal of liquors in these respects, it would seem that the giving away, under circumstances which might produce the same evil results as the selling, would be a matter properly regulated in connection with the sellings Indeed, it may be regarded as a necessary incident to a statute regulating the sale, to secure its efficient operation. It is a necessary precautionary provision to prevent evasion of the prohibition to sell.”
It would seem from the observation of the court, that the object of the law was “ to prevent the abuses which might flow from the unrestrained disposal of liquors,” that the word. “ sale,” as used in the title, might have been regarded as used in a sense broad enough to cover a disposal of liquor by way of barter or gift.
But, however this may be, under the title to that act, it was legitimate to frame a law to punish selling to minors. The giving of liquor to minors, it was thought, had a proper connection with the subject of selling. Both the sale and *155the gift involve the idea of a disposal of the liquor. They both involve the idea of furnishing it to the minor, and vesting the title in him. In the one case, there is a consideration for the transfer; in the other, none. But the substance of the thing, the evil to be avoided, is the same in both cases, viz., the furnishing of intoxicating liquors to minors.
While that case goes, perhaps, to the verge of tenable ground, it falls quite short of meeting the case under consideration. Here the offence defined and punished by the ninth, section of the act has no connection whatever, as before observed, with the subject expressed in the title, but is. wholly foreign to it. The section is, therefore, unconstitutional and void.
The judgment below is affirmed.